Exhibit 99.4 FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx AXTEL BEGINS OPERATIONS IN CULIACAN – ITS 30th LOCATION · Culiacan is AXTEL’s third new city in 2008; all equipped with WiMAX technology San Pedro Garza Garcia, Mexico, June 17, 2008 – Axtel, S.A.B. de C.V. (BMV: AXTELCPO; OTC: AXTLY) (“AXTEL”), a fixed-line integrated telecommunications company in Mexico, announced today the initiation of operations in Culiacan, Sinaloa.This will be AXTEL’s 30th city of coverage, offering telephony, Internet, data and advanced telecommunications solutions, using WiMAX, among other up-to-the-minute technologies. AXTEL has initiated operations in three new cities just in the past three weeks, with Culiacan strengthening the Company’s presence in the Pacific coast. During the inaugural ceremony, Jorge Gerhardus, AXTEL’s Western Regional Director, announced that the Company will invest approximately US$30 million in Culiacan over the next 5 years. The telecommunications service officially began when Mr.
